— Proceedings pursuant to CPLR article 78, inter alia, to review a determination of the respondent State Commissioner of Social Services, dated November 15, 1978 and made after a statutory fair hearing, which affirmed a determination of the local agency to discontinue the grant of aid to petitioner, his wife and one minor dependent child. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination of the State commissioner was supported by substantial evidence. Lazer, J. P., Mangano, Gibbons and Cohalan, JJ., concur.